DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 1, it is unclear to determine whether the limitation “a target” (line 1 of claim-1) refers to the limitation “a target” (lines 7-8 of claim-1), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.
Furthermore, claims 2-11 are also rejected because they further limit and depend on claim 1.
Regarding claim 20, it is unclear to determine whether the limitation “a target” (line 1 of claim-20) refers to the limitation “a target” (line 20 of claim-20), or, if it is a new limitation. In addition, the examiner interprets said limitations as being the same.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trummer (US 6,445,191 B1, cited in IDS, heretofore referred to as Trummer) in view of Srivastava et al (US 2006/0097826 A1, heretofore referred to as Srivastava).
Regarding claim 1, Trummer teaches a sensor unit that is configured to measure distance to a target (Trummer; Fig 1 and Col 6, Lines 20-27), the sensor unit comprising: a resonance structure (Trummer; Fig 1, Element 1 and Col 4, Lines 41-53) comprising a cylindrical block of dielectric material (Trummer; Fig 6 and Col 6, Lines 48-52; Trummer teaches selecting the measurement mode based on the dielectric cylinders size); and control electronics (Trummer; Fig 2, Element Evaluation Electronics unit) electrically coupled to the resonance structure (Trummer; Col 5, Lines 17-27), wherein the control electronics are configured to output a distance between the sensor unit and a target (Trummer; Fig 1, Element 3, Fig 4 and Col 6, Lines 20-27) based upon a signal output by the resonance structure (Trummer; Fig 2 and Col 5, Lines 17-48).
	Trummer is silent on the cylindrical block of dielectric material having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material.
	Srivastava teaches the cylindrical block of dielectric material (Srivastava; Fig 2 and Par 0061) having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material (Srivastava; Fig 2; Element Modified Ring Dielectric Resonator, Par 0059, and Par 0061; Srivastava teaches removing material from the top portion dielectric cylinder to create the ring).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer with the ring resonator of Srivastava in order to have better mode separation when measuring (Srivastava; Par 0012).

Regarding claim 2, the combination of Trummer and Srivastava teaches the sensor unit of claim 1. 
The combination of Trummer and Srivastava is silent on wherein a height of the ring-shaped recess along the axis is 5 to 25% of a height of the cylindrical block of dielectric material along the axis. 
Srivastava teaches a width ratio of the dielectric and that there is a height to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a height of the ring-shaped recess along the axis is 5 to 25% of a height of the cylindrical block of dielectric material along the axis”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 3, the combination of Trummer and Srivastava teaches the sensor unit of claim 1.
The combination of Trummer and Srivastava is silent on wherein a height of the ring-shaped recess along the axis is between 0.2 mm and 1.0 mm. 
Srivastava teaches a width ratio of the dielectric and that there is a height to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a height of the ring-shaped recess along the axis is between 0.2 mm and 1.0 mm”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 4, the combination of Trummer and Srivastava teaches the sensor unit of claim 1.
The combination of Trummer and Srivastava is silent on wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 5-25% of a diameter of the cylindrical block of dielectric material. 
Srivastava teaches a width ratio of the dielectric and that there is a depth to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 5-25% of a diameter of the cylindrical block of dielectric material”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, the combination of Trummer and Srivastava teaches the sensor unit of claim 1.
The combination of Trummer and Srivastava is silent on wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 1.0-3.8 mm. 
Srivastava teaches a width ratio of the dielectric and that there is a depth to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 1.0-3.8 mm”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 6, the combination of Trummer and Srivastava teaches the sensor unit of claim 1. Trummer further teaches further comprising a sleeve (Trummer; Fig 13b, Element Cylinder), wherein the resonance structure is partially disposed within the sleeve (Trummer teaches the RF sensor is at one end the cylinder), and further wherein an upper region of the cylindrical block of dielectric material is located above the sleeve (Trummer; Fig 13b, Trummer teaches that the sensor is located at one end of the cylinder, and located both in and out of the cylinder).

Regarding claim 7, the combination of Trummer and Srivastava teaches the sensor unit of claim 6.  Srivastava further teaches wherein the ring-shaped recess is located in the upper region of the cylindrical block (Srivastava; Fig 2; Element Modified Ring Dielectric Resonator, Par 0059, and Par 0061; Srivastava teaches removing material from the top portion dielectric cylinder to create the ring).

Regarding claim 8, the combination of Trummer and Srivastava teaches the sensor unit of claim 1. Trummer further teaches wherein the cylindrical block of dielectric material has a lower region and an upper region (Trummer; Fig 1 and Col 4, Lines 44-53; Trummer teaches that the lower portion by the electronics 11 is wider than the top portion due to the tapered housing), wherein the lower region is displaced from the upper region along the axis, and further wherein the lower region is metalized (Trummer; Col 4, Lines 49-53).

Regarding claim 12, Trummer teaches a method for forming a sensor unit (Trummer; Fig 1 and Col 6, Lines 20-27), the method comprising: providing a resonance structure (Trummer; Fig 1, Element 1 and Col 4, Lines 41-53), the resonance structure comprising a cylindrical block of dielectric material (Trummer; Fig 6 and Col 6, Lines 48-52; Trummer teaches selecting the measurement mode based on the dielectric cylinders size); and electrically coupling control electronics (Trummer; Fig 2, Element Evaluation Electronics unit) to the resonance structure (Trummer; Col 5, Lines 17-27), wherein the control electronics are configured to output a distance between the sensor unit and a target (Trummer; Fig 1, Element 3, Fig 4 and Col 6, Lines 20-27) based upon a resonance frequency of the resonance structure (Trummer; Fig 2 and Col 5, Lines 17-48).
	Trummer is silent on the cylindrical block of dielectric material having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material.
	Srivastava teaches the cylindrical block of dielectric material (Srivastava; Fig 2 and Par 0061) having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material (Srivastava; Fig 2; Element Modified Ring Dielectric Resonator, Par 0059, and Par 0061; Srivastava teaches removing material from the top portion dielectric cylinder to create the ring).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer with the ring resonator of Srivastava in order to have better mode separation when measuring (Srivastava; Par 0012).

Regarding claim 13, the combination of Trummer and Srivastava teaches the method of claim 12.
The combination of Trummer and Srivastava is silent on wherein a height of the ring-shaped recess along the axis is 5 to 25% of a height of the cylindrical block of dielectric material along the axis. 
Srivastava teaches a width ratio of the dielectric and that there is a height to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a height of the ring-shaped recess along the axis is 5 to 25% of a height of the cylindrical block of dielectric material along the axis”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 14, the combination of Trummer and Srivastava teaches the method of claim 12.
The combination of Trummer and Srivastava is silent on wherein a height of the ring-shaped recess along the axis is between 0.2 mm and 1.0 mm. 
Srivastava teaches a width ratio of the dielectric and that there is a height to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a height of the ring-shaped recess along the axis is between 0.2 mm and 1.0 mm”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 15, the combination of Trummer and Srivastava teaches the method of claim 12.
The combination of Trummer and Srivastava is silent on wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 5-25% of a diameter of the cylindrical block of dielectric material. 
Srivastava teaches a width ratio of the dielectric and that there is a depth to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 5-25% of a diameter of the cylindrical block of dielectric material”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, the combination of Trummer and Srivastava teaches the method of claim 12.
The combination of Trummer and Srivastava is silent on wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 1.0-3.8 mm. 
Srivastava teaches a width ratio of the dielectric and that there is a depth to the ring recess (Srivastava; Par 0059 and 0062), but does not teach except for “wherein a depth of the ring-shaped recess from a circumference of the cylindrical block of dielectric material towards the axis is 1.0-3.8 mm”. 
Nevertheless, before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to adjust the depth of the ring recess of the dielectric material, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 17, the combination of Trummer and Srivastava teaches the method of claim 12, further comprising partially disposing the cylindrical block of dielectric material within the sleeve (Trummer; Fig 13b, Element Kovar and Col 4, Lines 41-53), wherein an upper region of the cylindrical block of dielectric material is located above the sleeve (Trummer; Fig 13b, Trummer teaches that the sensor is located at one end of the cylinder, and located both in and out of the cylinder).

Regarding claim 18, the combination of Trummer and Srivastava teaches the method of claim 17. Srivastava further teaches w wherein the ring-shaped recess is located in the upper region of the cylindrical block (Srivastava; Fig 2; Element Modified Ring Dielectric Resonator, Par 0059, and Par 0061; Srivastava teaches removing material from the top portion dielectric cylinder to create the ring).

Regarding claim 19, the combination of Trummer and Srivastava teaches the method of claim 12. Trummer further teaches wherein the cylindrical block of dielectric material has a lower region and an upper region (Trummer; Fig 1 and Col 4, Lines 44-53; Trummer teaches that the lower portion by the electronics 11 is wider than the top portion due to the tapered housing), wherein the lower region is displaced from the upper region along the axis, and further wherein the lower region is metalized (Trummer; Col 4, Lines 49-53).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Trummer in view of Srivastava in view of Lagrotta et al (US 2011/0030197 A1, heretofore referred to as Lagrotta).
Regarding claim 9, the combination of Trummer and Srivastava teaches the sensor unit of claim 1.  
The combination of Trummer and Srivastava does not teach further wherein the resonance structure further comprises a plastic that surrounds the cylindrical block of dielectric material. 
Lagrotta teaches further comprising wherein the resonance structure further comprises a plastic that surrounds the cylindrical block of dielectric material. (Lagrotta; Par 0038; Lagrotta teaches covering the resonator with a plastic protective coating).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the apparatus of Tanaka and Trummer with the plastic housing of Lagrotta in order to better protect the resonator from damage (Lagrotta; Par 0038).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trummer in view of Srivastava in view of Fericean et al (US 2016/0124083 A1, cited in IDS, heretofore referred to as Fericean).

Regarding claim 10, the combination of Trummer and Srivastava teaches the sensor unit of claim 1.  Trummer futher teaches further comprising: a first resonator coupling point that is coupled to the cylindrical block of dielectric material (Trummer; Fig 2, Element 13 and Col 5, Lines 23-30); and a second resonator coupling point that is coupled to the cylindrical block of dielectric material (Trummer; Fig 2, Element 15 and Col 5, Lines 23-30).
The combination of Trummer and Srivastava is silent on wherein the first resonator coupling point is geometrically offset from the second resonator coupling point by 90°.
Fericean teaches wherein the first resonator coupling point (Fericean; Fig 4b, Element 60, and Par 0102) is geometrically offset from the second resonator coupling point (Fericean; Fig 4b, Element 54, and Par 0102) by 90° (Fericean; Fig 4b and Par 0102).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer and Srivastava with the coupling of Fericean in order to reduce error (Fericean; Par 0131).

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trummer in view of Srivastava in view of Fericean in view of Schalk et al (US 6,564,637 B1, heretofore referred to as Schalk).
Regarding claim 11, the combination of Trummer, Srivastava, and Fericean teaches the sensor unit of claim 10. Trummer further teaches further comprising: a voltage-controlled oscillator (VCO) that is electrically coupled to the control electronics (Trummer; Fig 2, Element 19 and Col 5, Lines 36-48), wherein the VCO is configured to receive a tuning voltage signal from the control electronics (Trummer; Fig 3, Element Tuning Voltage and Col 5, Lines 49-67) and output a frequency modulated signal based upon the tuning voltage signal (Trummer; Fig 3, Element I and Col 5, Lines 49-67).
The combination of Trummer, Srivastava, and Fericean is silent on a 90° phase shifter that is electrically coupled to the VCO and is configured to shift a phase of the frequency modulated signal by 90°, wherein the frequency modulated signal is provided to the first resonator coupling point and output of the 90° phase shifter is provided the second resonator coupling point.
Schalk teaches a 90° phase shifter (Schalk; Fig 2, Element 13 and Col 6, Lines 44-62) that is electrically coupled to the VCO (Schalk; Fig 6, Element 95a and Col 10, Lines 16-27; Schalk teaches the control circuit for the circuit under test contains a VCO) and is configured to shift a phase of the frequency modulated signal by 90° (Schalk; Col 6, Lines 44-62), wherein the frequency modulated signal is provided to the first resonator coupling point (Schalk; Fig 2, Element 3b and Col 6, Lines 63-67; Schalk teaches the signal generator outputs the signal to resonating electrode 3b) and output of the 90° phase shifter is provided the second resonator coupling point (Schalk; Fig 2, Element 3a and Col 6, Lines 63-67; Schalk teaches the phase shifter outputs the signal to resonating electrode 3a).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer, Srivastava, and Fericean with the phase shifter of Schalk in order better detect multiple resonance modes (Schalk; Col 3, Lines 15-22).

Regarding claim 20, Trummer teaches a sensor unit for detecting distance to a target (Trummer; Fig 1 and Col 6, Lines 20-27), the sensor unit comprising: a resonance structure (Trummer; Fig 1, Element 1 and Col 4, Lines 41-53) comprising a cylindrical block of dielectric material (Trummer; Fig 6 and Col 6, Lines 48-52; Trummer teaches selecting the measurement mode based on the dielectric cylinders size); a first resonator coupling point that is coupled to the cylindrical block of dielectric material (Trummer; Fig 2, Element 13 and Col 5, Lines 23-30); a second resonator coupling point that is coupled to the cylindrical block of dielectric material (Trummer; Fig 2, Element 15 and Col 5, Lines 23-30); control electronics electrically coupled to the resonance structure (Trummer; Fig 2, Element Evaluation Electronics unit), wherein the control electronics are configured to output a tuning voltage signal (Trummer; Col 5, Lines 17-27); a voltage controlled oscillator (VCO) that is electrically coupled to the control electronics (Trummer; Fig 2, Element 19 and Col 5, Lines 36-48), the VCO configured to receive the tuning voltage signal (Trummer; Fig 3, Element Tuning Voltage and Col 5, Lines 49-67) and output a frequency modulated signal based upon the tuning voltage signal (Trummer; Fig 3, Element I and Col 5, Lines 49-67), wherein the frequency modulated signal is provided to the first resonator coupling point (Trummer; Col 5, Lines 23-30), and further wherein the control electronics are configured to output a distance between the sensor unit and a target (Trummer; Fig 1, Element 3, Fig 4 and Col 6, Lines 20-27) based upon an output signal received by the control electronics from the cylindrical block of dielectric material (Trummer; Fig 2 and Col 5, Lines 17-48). 
	Trummer is silent on the cylindrical block of dielectric material having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material.
	Srivastava teaches the cylindrical block of dielectric material (Srivastava; Fig 2 and Par 0061) having a ring-shaped recess that is symmetric about an axis of the cylindrical block of dielectric material (Srivastava; Fig 2; Element Modified Ring Dielectric Resonator, Par 0059, and Par 0061; Srivastava teaches removing material from the top portion dielectric cylinder to create the ring).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer with the ring resonator of Srivastava in order to have better mode separation when measuring (Srivastava; Par 0012).
The combination of Trummer and Srivastava is silent on wherein the first resonator coupling point is geometrically offset from the second resonator coupling point by 90°.
Fericean teaches wherein the first resonator coupling point (Fericean; Fig 4b, Element 60, and Par 0102) is geometrically offset from the second resonator coupling point (Fericean; Fig 4b, Element 54, and Par 0102) by 90° (Fericean; Fig 4b and Par 0102).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer and Srivastava with the coupling of Fericean in order to reduce error (Fericean; Par 0131).
The combination of Trummer, Srivastava, and Fericean is silent on a 90° phase shifter that is electrically coupled to the VCO and is configured to receive the frequency modulated signal and shift a phase of the frequency modulated signal by 90° to form a phase shifted signal, wherein the phase shifted signal is provided the second resonator coupling point.
Schalk teaches a 90° phase shifter (Schalk; Fig 2, Element 13 and Col 6, Lines 44-62) that is electrically coupled to the VCO (Schalk; Fig 6, Element 95a and Col 10, Lines 16-27; Schalk teaches the control circuit for the circuit under test contains a VCO) is configured to receive the frequency modulated signal (Schalk; Col 6, Lines 44-62) and shift a phase of the frequency modulated signal by 90° to form a phase shifted signal, (Schalk; Fig 2, Element 3b and Col 6, Lines 63-67; Schalk teaches the signal generator outputs the signal to resonating electrode 3b), wherein the phase shifted signal is provided the second resonator coupling point (Schalk; Fig 2, Element 3a and Col 6, Lines 63-67; Schalk teaches the phase shifter outputs the signal to resonating electrode 3a).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to use the apparatus of Trummer, Srivastava, and Fericean with the phase shifter of Schalk in order better detect multiple resonance modes (Schalk; Col 3, Lines 15-22).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Beer et al teaches a resonance structure for microwaves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2858                                                     

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2858